Citation Nr: 0624537	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-07 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether $3,151.84 is the correct sum for disbursement as 
Attorney Fees.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The veteran had active military service from January 1942 to 
December 1947.  He died on December [redacted], 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 letter explaining the correction of the 
payment of the attorney fee in this case.


FINDING OF FACT

The appellant's claim was granted by an August 22, 2003 
rating decision and made effective on March 26, 2002.


CONCLUSION OF LAW

$3,151.84 is the correct sum for disbursement as Attorney 
Fees.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 
(2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

This case arises out of a dispute over the correct amount of 
attorney fees that should be paid for the representation of a 
widow (appellant) in a claim for service connection for the 
cause of her husband's death.

Based on the grant of service connection for the cause of the 
veteran's death in this case, the appellant became entitled 
to $15,759.20 in past due benefits which had accrued between 
the effective date of the grant and the date of the rating 
decision granting service connection.  This figure was based 
on a benefit rate of $935 per month from April 1, 2002 until 
November 30, 2002; and a rate of $948 per month from December 
1, 2002 to the date of the decision to grant the claim.
 
Pursuant to a Fee Agreement, the appellant's attorney was to 
receive 20 percent of any past due benefits.  Pursuant to 
applicable criteria, past due benefits from which an 
attorney's contingent percentage is withdrawn is measured 
time from the effective date of the grant (March 26, 2002 in 
this case) to the date of the rating decision (August 22, 
2003 in this case).  See 38 C.F.R. § 20.609.  As such, the 
attorney was entitled to 20 percent of $935 per month from 
April 1, 2002 until November 30, 2002 (20 percent of $7,480 
is $1,496); to 20 percent of $948 each month from December 1, 
2002 until July 31, 2002 (20 percent of $7,584 is 1,516.80); 
and for a pro-rated portion of $948 for the time period from 
August 1, 2003 until August 22, 2003 (the pro-rated share for 
August amounts to $695.20 and 20 percent of that amount is 
$139.04).  Since the rating decision was issued on the 22nd 
of August, the attorney is not entitled to the portion of the 
$948 awarded from the 23rd of August until the end of the 
month.  See id.  As such, the attorney was paid the correct 
amount of $3,151.84.
 
In a letter dated in November 2003, it was mistakenly 
indicated that the appellant was owed $26,979.20 and, as 
such, $5,395.84 was withheld for her attorney.  This mistake 
was recognized and the correct fee was paid.  

While the attorney has argued in his notice of disagreement 
that the 20 percent attorney fee should be calculated from 
the date of entitlement through the date of payment, 
including any so called administrative delay, the regulations 
clearly provide that "past-due benefits" refer to the time 
between the effective date of the award, as determined by 
applicable laws and regulations, and the date of the grant of 
the benefit by the agency of original jurisdiction, the Board 
of Veterans' Appeals, or an appellate court. 38 C.F.R. 
§ 20.609.

In this case, the regulation permitting the grant of service 
connection for the cause of the veteran's death became 
effective March 26, 2002.  As such, the first date that 
payment was due the appellant was April 1, 2002.  The rating 
decision granting her claim was dated August 22, 2003.  
Accordingly, the period of from which the attorney's 20 
percent fee should be calculated is April 1, 2002 to August 
22, 2003.

As such, the attorney was correctly paid for his 
representation of the appellant in this matter.


ORDER

$ 3,151.84 is the correct amount for Attorney Fees in this 
case, and the Attorney's claim is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


